Citation Nr: 1421487	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran testified before an RO Decision Review Officer (DRO).  In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDING OF FACT

A hearing loss disability was not shown in service and the most probative evidence indicates the Veteran's current hearing loss disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated July 2009.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service treatment records, and VA and private medical opinions.

The Veteran was also afforded hearings before a DRO and a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, who testified as to the onset and symptoms of his hearing loss, as well as his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current bilateral hearing loss was caused by the acoustic trauma he experienced during service, and that he has had hearing loss since that time.

The Veteran's service treatment records (STRs) indicate that whisper tests, only, were conducted during his entrance and separation examinations.  The examiners reported 15/15 bilaterally in both instances.  The Veteran did not indicate hearing difficulty on his accompanying reports of medical history.  The Veteran was 
treated in July 1960 for a sore throat with otitis, but his STRs contain no other documentation of in-service ear complaints or treatment.

Post-service treatment records indicate that the Veteran began receiving VA treatment for hearing loss in 2005.  In August 2005, the Veteran reported reduced hearing, of gradual onset, in both ears.  His treatment continued after that time, and in March 2009 he was fitted for hearing aids.

The Veteran received a VA audiological examination in January 2010.  At that time, he reported daily proximity to noise during service.  He reported that before he joined the service he had been able to sing, but that after his discharge people would tell him he was out of tune.  The Veteran stated that he did not think he had any trouble hearing at that time, but that he wondered why he was not singing in tune.  He also stated that he was exposed to noise after service for the ten years during which he performed custodial work.  He denied post-service recreational noise exposure.  The audiologist diagnosed the Veteran with bilateral sensorineural hearing loss, but opined that the hearing loss was not likely caused by noise exposure during service.  She reasoned that there was no evidence of hearing loss 
in the years directly following the Veteran's military service, that the Veteran denied ear trouble at separation from service, and that he indicated his hearing was not problematic immediately after service and had subsequently worsened.

At his October 2010 DRO hearing, the Veteran testified that he had not received post-service hearing testing prior to his VA testing in 2005.  He indicated that he may have mentioned some hearing loss to his doctors in the past, but that he had not received any treatment.  The Veteran also asserted that his report to the January 2010 VA examiner regarding the acuity of his hearing immediately after service had been misrepresented, and that he had been experiencing symptoms of hearing loss without being able to identify them as such.

The Veteran was afforded a second VA audiological examination in March 2011.  At that time he explained that he was exposed to diesel engine noise in service on a constant basis.  He indicated he wore earmuffs, but that they only moderately reduced the noise.  The Veteran stated that he was also exposed to loud noise when qualifying for various weapons in basic training and annually thereafter.  Regarding post-service occupational noise exposure, the Veteran explained that he managed and owned a cleaning company, but that the equipment used was designed to operate quietly.  He denied other occupational noise exposure, and indicated that 
his only other exposure occurred when he mowed the lawn.  The audiologist confirmed bilateral sensorineural hearing loss, but opined that it was less than likely that the Veteran's current hearing loss was related to service.  He explained that, although the whisper test is no longer used, the Veteran would not have passed a whispered voice test at even 5 feet, an easier test than the one conducted, with his current hearing loss.  He concluded, therefore, that the Veteran's hearing must have diminished significantly since separation.  The audiologist opined that, based on the subsequent diminishment, as well as the Veteran's lack of hearing complaint until 40 years after service, his current hearing loss was less than 50 percent likely the result of military noise exposure.

During his June 2012 Travel Board hearing, the Veteran testified that he had gone to sick call during service and asked to have a hearing test because his ears felt "dull."  He stated that he had not received a report of whether he had any hearing loss at that time.  The Veteran indicated that he again asked for a hearing test when he was discharged, but that he was told he was okay and was not afforded one.  He also reiterated his description of the sound distortion he believed was caused by hearing loss immediately after service, which he said made him unable to match pitch when singing.

In August 2012, the Veteran was evaluated by a private physician for the purpose 
of receiving an additional medical opinion.  The Veteran reported that his hearing loss had begun gradually 40 years prior, and that he was exposed to engine and industrial noise during that time period.  The physician confirmed the Veteran's current diagnosis of bilateral sensorineural hearing loss, and opined that a portion of the Veteran's hearing loss was related to military noise exposure, but that he could not say that the military noise exposure was the only cause.  He also noted that he explained to the Veteran that hearing loss can be attributed to many factors, including but not limited to military service, age, and/or genetic history.

After review of the record, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for bilateral hearing loss.  Although the Veteran does have a current disability, the most probative evidence indicates that his current hearing loss is not related to service.

Three separate physicians have provided opinions regarding the etiology of the Veteran's current bilateral hearing loss.  However, the Board finds the 2010 and 2011 negative VA opinions most probative.  Although the 2012 private physician interviewed and examined the Veteran prior to concluding that a portion of his current hearing loss was related to military noise exposure, he did not provide a rationale for that opinion.  The Board finds, therefore, that his opinion lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In contrast, the 2010 and 2011 VA audiologists not only interviewed and examined the Veteran and reviewed his medical treatment records, but also supported their resulting etiological opinions with adequate rationales.  See Nieves-Rodriguez, 22 Vet. App. 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the 2011 VA audiologist provided a detailed discussion of significance of the whisper test at separation in conjunction with the present hearing loss.  Thus, this opinion is entitled to great probative weight.

Turning to the Veteran's assertions that he experienced gradually increasing hearing loss that began in service, the Board acknowledges that the Veteran is competent to report his perceived hearing loss in service and shortly thereafter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, the Veteran is not shown to possess any medical or audiological expertise; thus, his opinion as to the existence of hearing loss disability or as to the etiology of hearing loss is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the existence and etiology of hearing loss requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran claims to have experienced in 
service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").

In summary, hearing loss was not shown in service or for many years thereafter, and the most probative evidence of record indicates the Veteran's current hearing loss disability is not related to service.  Accordingly, service connection for bilateral hearing loss is denied.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


